     ,_   -;.
•'




                                 IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                          WESTERN DIVISION
                                         NO. 5:18-CR-00248-B0-1

                UNITED STATES OF AMERICA

                             v.

                STARON DONTAVIS BURTON

                                   PRELIMINARY ORDER OF FORFEITURE

                      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

                defendant on October 16, 2018, and the defendant's guilty plea to offenses in violation

                of 21 U.S.C. §§ 841(a)(l) and 846, and 18 U.S.C. § 924(c)(l)(a)(i), the Court finds that

                the following property is hereby forfeitable pursuant to 21 U.S.C. § 853 and

                18 U.S.C. § 924(d)(l), to wit:

                      1)     $20,000.00 in U.S. Currency;

                      2)     A Masterpiece Arms 9mm pistol bearing serial number FX02396;

                      3)     A Mini Draco 7.62 bearing serial number PD-~477-2017 RO;

                      4)     A Ruger 9mm pistol bearing serial number 313-06024;

                      5)     An Intratec 9mm luger Model AB-10 pistol bearing serial number

                             A050636; -

                      6)     A rifle with unknown make and model featuring "American Tactical
                              )

                             Imports" markings and bearing serial number AN014363;

                      7)     A Glock 27 Gen 4 bearing serial number'BEVA984;

                      8)     Any and all related ammunition and magazines; and


                                                            1
"   \




               9)        Furniture with hidden compartment mechanisms.

               AND WHEREAS, by virtue of said guilty plea and the defendant's agreement

        therein, the United States is now entitled to entry of a Preliminary Order of

        Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(2); and to seize the specific property

        subject to forfeiture, to conduct any discovery the Court considers proper in

        identifying, locating, or disposing of the property, and to commence proceedings that

        comply with any statutes governing third-party rights, as provided by Fed. R.. Crim.

        P. 32.2(b)(3);

               It is hereby ORDERED, ADJUDGED and DECREED:

               1.        That based upon the plea of guilty by the defendant,   the United States

        is hereby authorized to seize the above-stated property, and it is hereby forfeited to

        the United States for disposition in accordance with the law, including destruction,

        subject to the provisions of 21 U.S.C. § 853(n), as allowed by Fed. R. Crim. P.

        32.2(b)(3).

               2.     That upon sentencing and issuance of the Judgment and Commitment

        Order, the Clerk of Court is directed to incorporate a reference to this Preliminary

        Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

        Crim. P. 32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order

        shall be final as to the defendant upon entry.

               3.        That pursuant to 21 U.S.C. § 853(n), the United States shall publish

        notice of this Order and of its intent to dispose of the property in such manner as the

        Attorney General or the Secretary of Treasury directs, by publishing and sending


                                                      2
notice in the same manner as in civil forfeiture cases, as provided in Supplemental
                                                           I

Rule G(4).   Any person other than the defendant, having or claiming any legal

interest in the subject property must file a petition with the Court within 30 days of

the publication of notice or of receipt of actual notice, whichever is earlier.

      The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.

      4.     That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture as required by Fed. R. Crim. P. 32.2(c)(2).

      SO ORDERED,       this~ day oiJ'"~            1,     2019.




                                        T~A¥'
                                        TERRENCE w.      BOYLE
                                         Chief United States District Judge

                                                                                             l




                                            3
